Title: Peter S. Du Ponceau to James Madison, 25 October 1828
From: Duponceau, Peter Stephen
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia,
                                
                                25th. Oct. 1828
                            
                        
                        
                        Mr LeVasseur having undertaken to write an Account of the Journey of Genl Lafayette thro’ the United
                            States, sends to me regularly the Chapters of his book, as fast as it progresses, that it may be translated &
                            published in this Country. In the 15th. Chapter, containing the Account of the General’s Journey to Monticello and
                            Montpelier, he introduces the Memorial & Remonstrance, which it is said you drew up, in opposition to the petition
                            of the Ministers of the Episcopal Church to the Virginia Legislature, in 1784, 1785—praying that the Ministers of
                            Religion should receive Salaries.
                        In the Copy sent to me the Caption or heading of this Document only is given, the Memorial itself is wanting,
                            Mr LeVasseur probably supposed that a Copy might be here easily obtained; but I know of no Book containing it.
                        I take the liberty, Sir, of applying to you to be informed of the place where I may find that interesting
                            & valuable Document, to insert it in its place; I regret being compelled to intrude, I should have said upon your
                            leisure, but I know you have none; you are doomed to bear the burthen of deserved celebrity. Nevertheless, tho’ I have
                            hesitated to do it; I beg your kind advice or assistance to obtain or be enabled to find the Memorial in question; happy
                            in the opportunity that it gives me of assuring you again of my profound veneration & respect I have the honor to
                            be Dear Sir Your most obedient & humble Servant
                        
                        
                        
                            
                                Peter S. Du Ponceau
                            
                        
                    P. S. May I add the request that you will be so good as to present my best respects to Mrs Madison?